DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 05/26/2021 is acknowledged and has been entered.  Claims 1-2, 5-8, and 12-16 have been amended.  Claims 12-18 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-18 are pending and claims 1-11 are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/CN2016/088924, filed 07/06/2016.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). CN201610505400.7, filed in China on 06/30/2016.
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Applicant defines the label as being both acridinium ester (in claim 1) and other labels in claim 6. It is unclear which one is meant.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not include all limitations of claim 1, as the label is different.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and  6-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebinuma et al. Clinica Chimica Acta 372 (2006) 47–53 in view of Weeks et al., [31] Immunoassays using acridinium esters, Methods in Enzymology, Volume 133, 1986, Pages 366-387.
With respect to claims 1 and 6, under the broadest reasonable interpretation of a kit, a kit does not have any additional structure besides the claimed reagents.  Since the combination of 

Ebinuma, throughout the reference and especially at abstract and 49 (2.7.2),  teaches a solid phase carrier (96 well ELISA plate) coated with a first adiponectin monoclonal antibody (64405) and a second monoclonal antibody (64404) labeled with a chemiluminescent marker (biotin/streptavidin; HRP, which reads on claim 6).  The first and second anti-adiponectin antibodies are different.
	Ebinuma does not teach using acridinium ester.
	However, Weeks at 366 and 386, teaches that acridinium esters are chemiluminescent labels that provide superior immunoassay performance and increased sensitivity.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an acridinium ester, as taught by Weeks, in the kit of Ebinuma.
One of ordinary skill in the art would have been motivated to have used an acridinium ester, as taught by Weeks, in the kit of Ebinuma, because it is also a chemiluminescent label and provides superior immunoassay performance and increased sensitivity.
One of ordinary skill in the art would have a reasonable expectation of success, because Weeks teaches that acridinium labels can be used in immunoassays.

	With respect to claim 7, Ebinuma at 49 (2.7.2) teaches that the second antibody is biotinylated, and the chemiluminescent marker is coupled via streptavidin (streptavidin HRP).

	With respect to claim 10, Wells at 372 teaches using N-hydroxysuccinimide.
	With respect to claim 11, Ebinuma at 49(2.7.2) teaches an adiponectin calibrator.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebinuma et al. Clinica Chimica Acta 372 (2006) 47–53 in view of Weeks et al., [31] Immunoassays using acridinium esters, Methods in Enzymology, Volume 133, 1986, Pages 366-387, as applied to claim 1, and further in view of CN101377490B.
With respect to claims 2-3, Weeks at 380 teaches a magnetic particle.
However, CN101377490B provides further motivation for using a magnetic particle. CN101377490B at abstract teaches a similar assay kit, which uses magnetic beads as a solid phase. CN101377490B at 2 (first full paragraph) teaches that the magnetic particle has a linking group (amino).  CN101377490B at 1 (last paragraph) teaches that applying magnetic particles to immunoassays will increase the surface are of the reaction, making it easy to separate solid and liquid phase, and increase the sensitivity of detection.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have a magnetic bead, as taught by CN101377490B and Weeks, in the kit of Ebinuma.

One of ordinary skill in the art would have a reasonable expectation of success, because magnetic beads are routinely used in the art.
With respect to claim 4, CN101377490B at page 13 (claim 1) teaches that the magnetic particle has a particle size of 1-3 microns.
	With respect to claim 5, CN101377490B at abstract, 3 (first half of the page) page 12 (claim 10 teaches that the antibody is labeled with biotin and the solid phase magnetic particle is coupled with streptavidin.

Claims 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebinuma et al. Clinica Chimica Acta 372 (2006) 47–53 in view of Weeks et al., [31] Immunoassays using acridinium esters, Methods in Enzymology, Volume 133, 1986, Pages 366-387, as applied to claim 1, and further in view of Brix et al. (WO2010037395A2). This will address the elected species.
As explained above, Weeks at 372 teaches using N-hydroxysuccinimide.
Ebinuma and Weeks do not teach EADC.
However, Brix at 937, lines 20-30 teaches using EDAC to cross link proteins on beads.

prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used EADC, as taught by Brix, in the kit of Ebinuma, as modified by Weeks.
One of ordinary skill in the art would have been motivated to have used EDAC, as taught by Brix and Weeks, in the kit of Ebinuma, as modified by Weeks, because EDAC is a similar cross linking agent to NHS and is routinely used.
One of ordinary skill in the art would have a reasonable expectation of success, because EDAC are routinely used in the art.
Response to Arguments
Claims 5-7 were not withdrawn in the last action. Claims 12-18 will be considered for rejoinder if claims 1-11 are in condition for allowance. However, claims 1-11 are not in condition for allowance yet.
The objections are withdrawn.
The arguments re: the 102/103 rejections are moot, as Hayama is not used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120309636A1 (ELISA with Adiponectin); US 2006/0134712 A1 (ELISA including adiponectin), CN101571546A (Adiponectin Elisa), CN102517256B (Adiponectin ELISA).
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641